Citation Nr: 0215669	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic gynecological 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1986 to April 1990 
and from September 1990 to June 1991; she also served in the 
Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Seattle Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for residuals of a right hand 
sprain and a gynecological disorder.  The veteran filed a 
timely notice of disagreement and substantive appeal of those 
issues.  

In December 2000 a travel Board hearing was held at the RO by 
the undersigned Board Member.  In a March 2002 rating 
decision, the RO granted service connection for a right 
wrist/hand sprain.  Therefore, the issue of entitlement to 
service connection for residuals of a right hand sprain is no 
longer an issue for consideration by the Board.  


FINDING OF FACT

A chronic gynecological disorder did not have its onset in 
service and is not otherwise related thereto.  


CONCLUSION OF LAW

A chronic gynecological disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of service connection for a 
chronic gynecological disorder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service medical 
records, VA treatment records, along with private treatment 
records.  Furthermore, the veteran has been afforded a VA 
medical examination that addresses her current condition and 
any etiological relationship between her conditions and her 
periods of service.  

With regard to providing assistance to the veteran it is also 
noted that she has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  In a June 2001 letter from the RO, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate her claim as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The RO has 
obtained all relevant information identified by the veteran.  
Moreover, the discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24), 106.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Factual Background

Service medical records show that the veteran received 
treatment for a urinary tract infection, menstrual cramping, 
a vaginal infection diagnosed as pelvic inflammatory disease 
(PID), Gardnerella, and vaginitis.  A service discharge 
report of medical history reported that she had or had had a 
change in her menstruation pattern.  The discharge physical 
examination report revealed no genitourinary or pelvic 
abnormalities.  

The post-service medical data reveals that in December 1993 
the veteran received treatment for dysmenorrhea, and heavy 
periods with cramps.  A pelvic examination revealed no 
abnormalities.  Lo-Ovral was prescribed.  In 1994 medical 
records show treatment for vaginitis, irregular and excessive 
menses, and dysmenorrhea.  In an October 1994 report of 
medical history for the Army Reserves the veteran reported 
that she had or had had treatment for a female disorder, and 
that she had had a change in menstruation.  The physical 
examination was negative for any pertinent abnormalities.  

A VA medical examination was performed in April 1998.  The 
veteran complained of a change in menstruation, from 4 to 5 
days menstruation to 5 to 6 days.  A physical examination was 
not performed.  The diagnosis was minimal change in menses, 
with menses lasting only one day longer, possibly secondary 
to weight gain.  

In August 1998, VA medical records show that the veteran 
received treatment for vaginal discharge, cramping, and right 
lower quadrant pain.  In August 1999 and ovarian cyst was 
diagnosed.  VA medical records in October 1999 show that a 
laparoscopic ovarian cystectomy was performed for a right 
ovarian cyst.  The operative or surgical report indicated 
that a 5-centimeter cyst was removed and that there were no 
findings consistent with malignancy.  VA medical records 
through September 2000 show treatment for yeast infections 
and menorrhagia.  

A Travel Board hearing was held at the RO in December 2000.  
The veteran testified that during service in the summer of 
1988 she began to have heavier and increasingly uncomfortable 
menstruation periods.  She stated that an ovarian cyst was 
surgically removed in October 1999.  The veteran testified 
that her cyst was related to having regular menstruation.  
She testified that she had not had problems with regularity 
of menstruation since she had been prescribed birth control 
pills.  The veteran stated that her menstruation 
irregularities had been related to the ovarian cyst.  

A VA medical examination was performed in July 2001 and the 
examiner reviewed the veteran's claims folder.  The veteran's 
medical history of cyst removal; PID in 1988; and treatment 
for dysmenhorra were reported.  A pelvic examination revealed 
no abnormalities.  In the diagnostic assessment it was 
indicated that the veteran was status post right ovarian 
endometrioma, and there was no evidence of endometriosis at 
the time of surgery.  The physician stated that it was more 
probable than not that the symptoms reported during service 
were not related to the right ovarian endometrioma.  It was 
noted that it had been reported that surgical records 
indicated that the veteran was asymptomatic except for 
shortly before surgery, and there was a time period of eight 
years in between discharge and the ovarian cyst.  No 
pertinent abnormalities were reported in an August 2001 VA 
women's clinic examination.  


Analysis

The veteran asserts that she has a gynecological disorder, 
specifically a change in menstruation, which had its onset 
during active service. It is her position that the 
irregularity in the menstruation process was due to the right 
ovarian cyst which required surgery post service. A review of 
the medical data from service confirms that she received 
treatment for gynecologic pathology, including vaginal 
infections and complaints concerning menstruation.  While 
treatment for gynecologic symptoms and pathology during 
service is shown, there is no evidence that of a chronic 
disability.  38 C.F.R. § 3.303(a).  Service connection 
requires the existence of a disability and there is no 
indication from the record that the gynecological complaints 
or findings reported during service, to include a reported 
change in menstruation were disabilities.  Pelvic 
inflammatory disease (PID) was reported during service but it 
was reported in conjunction with a vaginal infection.  
Furthermore, the veteran's service discharge physical 
examination, and the 1994 Army Reserve medical examination, 
were both negative for any gynecological abnormalities. A 
right ovarian cyst due to endometrioma was surgically removed 
in 1999. The veteran has apparently been prescribed birth 
control pills for dysmenorrhea, yet this is not shown to be a 
disability related to the veteran's periods of service or 
service in the Army Reserves. After reviewing the evidence of 
record, A VA physician in July 2001 concluded that it was 
more probable than not that the right ovarian cyst was 
unrelated to the veteran's service symptoms. No medical 
opinion or other medical evidence to the contrary has been 
provided.

The Board is required to render a determination based on the 
entire evidentiary data of record.  Pursuant to 38 U.S.C.A § 
5107(b) where there is an approximate balance of the positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt must be resolved in the claimant's favor.  However, 
in this case, the preponderance of the evidence, to include 
the July 2001 medical opinion, is against the veteran's 
claim.  As a chronic gynecological disorder was not present 
in service and is otherwise not shown to be related to 
service, the appeal is denied. U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.



ORDER


Service connection for a chronic gynecological disorder is 
denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

